869 F.2d 1489
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Leslie D. CLAYSON, Plaintiff-Appellant,v.David W. DUNCAN;  Madisonville Police Department,Madisonville, Kentucky, Defendants-Appellees.
No. 88-6068.
United States Court of Appeals, Sixth Circuit.
Feb. 13, 1989.

1
Before KRUPANSKY and WELLFORD, Circuit Judges, and CHARLES W. JOINER, Senior District Judge.*

ORDER

2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Leslie D. Clayson appeals the denial of his motion for relief from judgment dismissing his civil rights complaint filed under 42 U.S.C. Sec. 1983.  Clayson alleged that police officials violated his fourth, fifth and fourteenth amendment rights during a search and seizure in 1982 which led to his conviction.  The defendants have filed a motion to dismiss the appeal on jurisdictional grounds.


4
Upon review, we conclude that this court has jurisdiction in this appeal.  We construe plaintiff's August 9, 1988, request for relief as a Fed.R.Civ.P. 60(b) motion.  Accordingly, we review the denial of plaintiff's motion only for an abuse of discretion.   See Browder v. Director, Dep't of Corrections, 434 U.S. 257, 263 n. 7 (1978);  Union Oil Co. v. Service Oil Co., 766 F.2d 224, 227 (6th Cir.1985);  Windsor v. United States Dep't of Justice, 740 F.2d 6, 7 (6th Cir.1984) (per curiam).


5
The district court did not abuse its discretion in denying plaintiff's motion.  The plaintiff failed to set forth special circumstances warranting the extraordinary relief available under Rule 60(b).   See United States v. Work Wear Corp., 602 F.2d 110, 114 (6th Cir.1979).


6
Accordingly, the motion to dismiss is denied, and the judgment of the district court is affirmed pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Charles W. Joiner, Senior District Judge for the Eastern District of Michigan, sitting by designation